ORDER
This matter having been duly presented to the Court, it is Ordered that the motion for leave to appeal is granted, and it is further Ordered that those provisions in the trial court orders requiring defendant to produce for the State trial counsel’s entire file are summarily reversed, without prejudice to the State making a subsequent motion to the trial court for discovery of the file, which request shall be narrowly tailored to include only relevant and non-privileged information. Jurisdiction is not retained.